Case 18-22053 Doc33_ Filed 10/09/18

 

  

  

 

Debtor 1 HAROLD C.

Soiak cen cinrenks ei eae eCe Centr

  
   

VINES

 

First Name Middle Name

Debtor 2 PATRICIA H.

Last Name

VINES

   

 

(Spouse, if filing) First Name Middle Name
United States Bankruptcy C" for the:

Case number |

BALTIMORE

A Fes5

Last Name

   

District of

 

 

 

Official Form 106A/B

 

Schedule A/B: Property

   

Page 1 of 30

        
     
    
 

Check if this is an
amended filing

12/15

 

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

ea Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

a No. Go to Part 2.
&] Yes. Where is the property?

4.4. 5411 HARVEST MOON LANE

 

Street address, if available, or other description

 

 

 

COLUMBIA MD 21044
City State ZIP Code
HOWARD

County

lf you own or have more than one, list here:

4.2.
Street address, if available, or other description

 

 

 

City State ZIP Code

 

County

Official Form 106A/B

What is the property? Check ail that apply.
Q Single-family home

| Duplex or multi-unit building

CJ Condominium or cooperative

©) Manufactured or mobile home

CJ Land

(J) Investment property

CJ Timeshare

Q) other

 

Who has an interest in the property? Check one.
i Debtor 4 only

CJ Debtor 2 only

&] Debtor 1 and Debtor 2 only

() At least one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

g 400,000 - 450,000 ¢

 

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

LJ Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

What is the property? Check all that apply.
Ql Single-family home

Q Duplex or multi-unit building

CJ Condominium or cooperative

Q) Manufactured or mobile home

C Lana

CI] investment property

(J Timeshare

LY Other

Who has an interest in the property? Check one.
L) Debtor 1 only

LJ Debtor 2 only

(J Debtor 1 and Debtor 2 only

LJ At least one of the debtors and another

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on’ Schedule D:
Creditors. Who Have Claims Secured by Property.

Current value of the Current value of the

entire property?
$ $

portion you own?

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

CL] Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Schedule A/B: Property

page 1

 
 

 

Case 18-22053 Doc33 Filed 10/09/18 Page 2 of 30

Debtor 4 HAROLD C,

VINES

Case number (if known)

 

First Name Middle Name

43, 5411 HARVEST MOON LANE

Last Name

 

Street address, if available, or other description

 

 

 

COLUMBIA MD 21044
City State ZIP Code
HOWARD

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ........ 2.0.0... cc cece ccc cece ence nese eaceaecuseeeseusacuecesavapenseraeenenenes Sf

Ee Describe Your Vehicies

What is the property? Check all that apply.
q) Single-family home

im Duplex or multi-unit building

Cl Condominium or cooperative

CJ Manufactured or mobile home

(J Lang

LJ Investment properly

LI] Timeshare

CJ other

 

Who has an interest in the property? Check one.

(J Debtor 4 only

CQ) Debtor 2 only

&] Debtor 1 and Debtor 2 only

CI) At least one of the debtors and another

 

Do.not deduct.secured claims or exemptions. Put
the amount of any secured claims on Schedule D:

Creditors, Who Have Claims Secured by Property.

Current value of the Current value of the :
entire property? portion you own?

$ 450,000.00 $

 

Describe the nature of your ownership
interest (Such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

L} Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

g 0.00

 

 

 

 

Da you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

CI No

Yes

3.4. Make: JAGUAR
Model: X38
Year: 2004
Approximate mileage: _68000

Other information:

 

 

if you own or have more than one, describe here:

3.2. Make: CHEVROLET
Model: COBOLT
Year: 2008

160000

Approximate mileage:

Other information:
i

|

 

 

Official Form 106A/B

 

Who has an interest in the property? Check one.

LL] Debtor 1 only

& Debtor 2 only

U) Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

L] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Debtor 1 only

(J Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

LJ Check if this is community property (see
instructions)

Schedule A/B: Property

Creditors Who Have Claims Seeured by Property.

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:

Current value of the Current value of the

entire property? portion you own?

$_3,000.00 $

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of: the Current value of the
entire property? portion you own?

$1500 $

page 2
 

Case 18-22053 Doc33 Filed 10/09/18 Page 3 of 30

 

 

 

Who has an interest in the property? Check one.

() At least one of the debtors and another

LJ Check if this is community property (see

Who has an interest in the property? Check one.

Debtor 4 HAROLD C. VINES
First Name Middle Name Last Narme
3.3, Make:
Model: O) Debtor 1 only
Y C1 Debtor 2 only
Year:
a L] Debtor 1 and Debtor 2 only
Approximate mileage:
Other information:
instructions)
3.4, Make:
Model: 4 Debtor 1 only
y. 2 Debtor 2 only
ear.

Approximate mileage:

Other information:

 

i
;
i
|

 

LJ Debtor 14 and Debtor 2 only
(I At least one of the debtors and another

C) Check if this is community property (see
instructions)

Case number (if known:

Do not deduct secured claims or exemptions. Put
the amount of any:secured claims on Schedule B-
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

entire property? portion you own?

4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

wl No
L] Yes

Make:
Model:

Year:

4.1.

Other information:

 

 

if you own or have more than one, list here:

Make:
Model:

Year:

4.2.

Other information:

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Official Form 106A/B

Who has an interest in the property? Check one.
LJ Debtor 1 only

CJ Debtor 2 only

() Debtor 1 and Debtor 2 only

[) At least one of the debtors and another

(I check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Cd Debtor 1 only

CJ Debtor 2 only

LJ Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

] Check if this is community property (see
instructions)

Schedule A/B: Property

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the arnount of any secured claims on Schedule D:

Creditors Who, Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

 

 

 

page 3
 

Case 18-22053 Doc33 Filed 10/09/18 Page 4 of 30
HAROLD C, VINES

First Name Middle Name Last Name

| Part a: Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items?

Debtor 1 Case number (if known)

 

 

Current value of the
portion you own?
Do not deduct secured claims ©

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
UU No
Yes. Describe. ........ _ HOUSEHOLD FURNISHINGS - DINING ROOM, KITCHEN, BEDROOMS, LIVING ROOM, REC ROOM 8.500.00
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
LI No woe
X) Yes. Describe.......... | ALL ELECTRONICS $ 4,500.00
8. Collectibies of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other caliections, memorabilia, collectibles
No . an
Yes. Describe.......... BOOKS, PAINTINGS, COLLECTABLES $1,800.00
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
LI No nn eeu .
Q Yes. Describe.......... PHOTOGRAPHIC, EXERCISE, TOOLS $ 1,500.00
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
No : :
C] Yes. Describe. ......... lg
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
Q) No : .
Yes. Describe. ........; CASUAL CLOTHING, DRESS CLOTHING, SHOES, OUTERWEAR : $ 3,500.00 \
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
LI No )
Ql Yes. Describe. ......... _ ALL JEWELRY | $ 5,200.00
13. Non-farm animals
Examples: Dogs, cats, birds, horses
No
Cd Yes. Deseribe.......... :§
14. Any other personai and household items you did not already list, including any health aids you did not list
No
LI Yes. Give specific ig
information.....000...0. :
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 25,000.00
> 000.

 

 

 

for Part 3. Write that number here occ cecssescesaessesessessesssnsesessssaseasaneassssessssensessesascasssessesseseasssesssseassseatsncaneesateessaes

Official Form 106A/B Schedule A/B: Property page 4

 
 

 

Case 18-22053 Doc33 Filed 10/09/18 Page 5 of 30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 HAROLD C. VINES Case number (i known:
First Name Middle Name Last Name
| part 4: | Describe Your Financial Assets
» Do you own or have any legal or equitable interest in any of the following? Current value of the
portion. you own?
Do not deduct sectired claims
or exemptions.
46.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
No
DY CS acces esses essnuestnnevavenenteuvetneneuessurentnavenunssiveptngesieeniasnenannsanenaeninsnsiassnvessnaressaseeaseie Cash? $ 100.00
17. Deposits of money
Examples: Checking, savings, or other financial accounts, certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
L) No
VO@S... eee Institution name:
17.1. Checking account: BANK OF AMERICA $41.00
17.2. Checking account: BANK OF AMERICA $ 3,000.00
17.3. Savings account: BANK OF AMERICA $ 1,000.00
17.4, Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: 3
17.7, Other financial account: _SECU CREDIT UNION ¢ 50.00
17.8. Other financial account. $
17.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
& No
7 institution or issuer name:
3.
$

 

+9. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

&) No Name of entity: % of ownership:
LJ Yes. Give specific %
information about
THEM. oe %

 

%

 

Official Form 106A/B Schedule A/B: Property page 5

 
Debtor 1

HAROLD

Case 18-22053 Doc33 Filed 10/09/18 Page 6 of 30

C. VINES

Case number (# known)

 

First Name

Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

@) No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(J Yes. Give specific issuer name:
information about
HREM. oe cecccce $
$
&
21. Retirement or pension accounts
Examples: interests in IRA, ERISA, Keogh, 407(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
No
il Yes. List each
account separately.. Type of account: Institution name:
401 (k) or similar plan: $
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with tandiords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
No
i 7. Institution name or individual:
Electric: 5
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years}
kK} No
OCD Yes. Issuer name and description:
3.
$

Official Form 106A/B

 

Schedule A/B: Property

 

page 6
Case 18-22053 Doc33 Filed 10/09/18 Page 7 of 30
HAROLD _C. VINES

First Name Middle Name Last Name

Debtor 1 Case number (if known:

 

 

24, interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b}(1), 529A(b), and 529(b)(1).
No
7

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

Ql No

Cl Yes. Give specific : :
information about them. .. | (3

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

2 No

CJ] Yes. Give specific : :
information about them. .. L$

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
No

C] Yes. Give specific : :
information about them. .. '$

 

Money or property owed to you? Current value of the
portion you own?
Do not deduct. secured
claims or exemptions.

28. Tax refunds owed to you

No

Ll Yes. Give specific information
about them, including whether
you already filed the returns i State:
and the tax years... i

Federal:

Local:

 

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

No
(J Yes. Give specific information. .............

 

 

 

 

I Alimony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settlement: $.
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else LC
No
LI} Yes. Give specific information

 

Official Form 106A/B Schedule A/B: Property page 7

 
Case 18-22053 Doc33 Filed 10/09/18 Page 8 of 30

Debtor 4 HAROLD C. VINES Case number (i known)

First Name Middle Name Last Name

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

 

 

No
4 Yes. Name the insurance company — Company name: Beneficiary: Surrender or refund vaiue:
of each policy and list its value. ..
PRINCE GEORGE COUNTY HUSBAND/DAUGHTER $ 10,000.00
TRAN AMERICA SPOUSE $ 13,000.00
NORTH CAROLINA LIFE SPOUSE ¢ 4,000.00

 

32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

® No

L] Yes. Give specific information. ............. |

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

Ql No

C2 Yes. Describe each claim... cece. i

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off ciaims

No
CJ Yes. Describe each claim

 

35. Any financial assets you did not already list

Ql No i '

C) Yes. Give specific information. ........... $

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number Were o.oo esses cssessesnesenessesssvuveresseseeensessnevesuecicansesvesecesssssssssueisinssansetasesssentarasuensesssstsed > $_31,191.00

 

 

 

ea Describe Any Business-Related Property You Own or Have an Interest in. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
No. Go to Part 6.
id Yes. Go to line 38.

Current value of the
portion you own? :
Do not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned

C] Ne
LI Yes. Describe.......

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

tal No
Gd Yes. Describe... 5

 

Official Form 106A/B Schedule A/B: Property page 8

 

 
Case 18-22053 Doc33 _ Filed 10/09/18 Page 9 of 30
Debtor 4 HAROLD C VINES Case number (if known)

First Name Middle Name Last Name

 

 

48. Crops—either growing or harvested

O No
O} Yes. Give specific |

i

information. ............ i $

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

(J No

 

 

 

 

 

51. Any farm- and commercial fishing-related property you did not already list
CJ No
C) Yes. Give specific |
information. ............ i $

 

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0.00
for Part 6. Write that number Mere ooo ccccscessessssnsevecsonsvseessecuterssessensvecesssnecusvestusscaserssasasseunecssasaesisssesauueserenaeeessaneavecs > -

 

 

 

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
No

C) Yes. Give specific
information. ............

 

 

 

 

 

 

: 54. Add the dollar value of all of your entries from Part 7. Write that number here oo cccccccccccscsccsssssssssssssesstseeeseeeeeseeeeee > $_0.00

 

List the Totals of Each Part of this Form

- 55. Part 1: Total real estate, He 2... ce ccccccccccsssscsssesssseccseessssccssuecsuvecsuesstsssssvsessusessussstivessacsansessissssavssssssisessvestusesssusssssestesssenespeseesseseeeses > $ 6 pO ge
56. Part 2: Total vehicles, line 5 shfohDO

 

57. Part 3: Total personal and household items, line 15 $ 25,000.00
58. Part 4: Total financial assets, line 36 $31,191.00
59. Part 5: Total business-related property, line 45 $.0.00
: 60. Part 6: Total farm- and fishing-related property, line 52 $0.00
61. Part 7: Total other property not listed, fine 54 +3 0.00
a 004) “(po bo gf
62. Total personal property. Add lines 56 through 61......0...00000. _ Copy personal property total > +3 .56-19400

 

of
(T

S10,0
63. Total of all property on Schedule A/B. Add line 55 + line 62. cece ececnecceeeeceeeeeseecetaesenereecsetssnesseeseesseeesses $_56791.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 10

 
Case 18-22053 Doc33_ Filed 10/09/18 Page 10 of 30

ail in 4 ete to eat your Aree

 

 

 

 

HAROLD Cc. VINES
Debtor 1
First Name Middle Name Last Name
Debtor 2 PATRICIA. H. VINES
(Spouse, #f filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: BALTIMORE ict of MARYLAND
Case number QC] Check if this is an
(if known)

amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/16

Be as compiete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
Hmits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
wouid be limited to the applicable statutory amount.

} Part 1: | Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

() You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
C) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

 

 

 

Brief description of the property and line on. Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
: Copy. the value from Check only one box for each exemption:
Schedule A/B

Brief
description: COS Os

Line from : CY 100% of fair market value, up to
Schedule A/B: any applicabie statutory limit

Brief
description, § ———————————-_ 8. Os

Line from L) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: —________ 3 Os
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

L No

C) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
LJ No
C) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of I
 

Case 18-22053 Doc33 Filed 10/09/18 Page 11 of 30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 HAROLD C. VINES Case number (if known
First Name Middle Name Last Name
ES Additional Page
Brief description of the property and line Current value of the Amount of the exemption you claim. Specific laws that allow exemption
on Schedule A/B that lists this property portion you.own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief .
description: % Os
Line from J} 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from CQ} 100% of fair market value, up to
Schedule A/B:. ——— any applicable statutory limit
Brief
description: $ Os
Line from Q) 400% of fair market value, up to
Schedule A/B: 7 any applicable statutory limit
Brief
description: $ Cs
Line from ©) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Ls
Line from L) 100% of fair market value, up to
Schedule A/B:. ———— any applicable statutory limit
Brief
description: 3 Os
Line from te] 100% of fair market value, up to
Schedule A/B: — any applicable statutory limit
Brief
description: $ Os
Line from Cd 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from L} 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: $ Os
Line from i] 100% of fair market value, up to
Schedule A/B: 7 any applicable statutory limit
Brief
description: $ Og
Line from CJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from C} 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief
description: $ Os
Line from CI 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit

Official Form 106C

 

 

Schedule C: The Property You Claim as Exempt page 2 of 1

 
Case 18-22053 Doc33 Filed 10/09/18 Page 12 of 30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 4 HAROLD C. VINES Case number (if known},
First Name Middle Name Last Name
eS Additional Page
Brief description. of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this: property portion you own :
Copy. the value from Check only one box for each exemption
Schedule A/B
Brief
description; § ———————-————_-_ § Os
Line from LL) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description, 9 ——s—-—_—__ 8 Os
Line from UJ 100% of fair market value, up to
Schedule A/3B:. —-——— any applicable statutory limit
Brief
description: § ———————————___ & Qs
Line from Ld 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: ——___________ § Cis
Line from CJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: ——_______——.. Lis
Line from UL} 100% of fair market value, up to
Schedule A/B: ~——— any applicable statutory limit
Brief
description; § ————————-_ § Lis
Line from LI 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Brief ‘
description: 3 CI $
Line from {J 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: ——_________—_. § Os
Line from L) 100% of fair market value, up to
Schedule A/B:. ——— any applicable statutory limit
Brief
description; § —————_———----——_ § Ls
Line from LJ 100% of fair market value, up to
Schedule A/B:. 7 any applicable statutory limit
Brief
description: ——__—_________—-_ § Os
Line from LI 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description. © ———————————__ 8 Ls
Line from LQ 100% of fair market value, up to
Schedule A/B: ———~ any applicable statutory limit
Brief
description: 3 Og
Line from L) 100% of fair market value, up to
Schedule A/B; 7 any applicable statutory limit

 

Official Form 106C Schedule C: The Property You Claim as Exempt page _5 of 1
 

 

Case 18-22053 Doc33_ Filed 10/09/18 Page 13 of 30

‘Fill in this information to identify your case:

 

 

 

Debtor 4 HAROLD C. VINES
; First Name Middle Name Last Name
Debtor 2 PATRICIA. H. VINES
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy BALTIMORE

it 996 S9

District ofp MARYLAND
(State)

Case number
(if known)

 

U) Check if this is an
amended filing

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

12/15

 

1. Do any creditors have claims secured by your property?
QJ) No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

(2 Yes. Fill in all of the information below.

List All Secured Claims

2. List all secured claims. If a creditor has more than.one secured claim, list the creditor separately
for each-claim. lf more-than ‘one creditor has a particular claim, list the other creditors in Part 2.
As much as possible, list the claims in alphabetical.order according to the creditor's name.

2

 

7

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pet} BANK OF AMERICA Describe the property that secures the claim: $ 18502 $
| Greditors Name | SINGLE FAMILY HOME
4909 SAVARESE CIRCLE FL19080147 | 5411 HARVEST MOON LANE | :
Number Street _COLUMBIA.MD.21044. ! |
As of the date you file, the claim is: Check all that apply. }
( Contingent i
TAMPA FL 33634 «unliquidated
City State ZIP Code QO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
(2 Debtor 4 only RI An agreement you made (such as mortgage or secured
(3 Debtor 2 only car loan)
Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic’s lien)
CJ Atteast one of the debtors and another OQ) Judgment lien from a lawsuit
QO) other (including a right to offset)
() Check if this claim relates to a
! community debt
Date debt was incurred 10/13/2006 Last 4 digits of accountnumber 0 5 0 5
| 2.2) BANK OF AMERICA Describe the property that secures the claim: $ 11209 $ $
Creditors Name | SINGLE FAMILY HOME
4909 SAVARESE CIRCLE FL 19080147 | $411 HARVEST MOON LANE
Number Street |_COLUMBIA MD.21044.
As of the date you file, the claim is: Check all that apply.
W Contingent
TAMPA FL 33631 ~— @ = Untiquidatea
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
©) Debtor 4 only U An agreement you made (such as mortgage or secured
C} Debtor 2 only car loan)
QI Debtor 1 and Debtor 2 only Ci Statutory tien (such as tax lien, mechanic's lien}
(J Atleast one of the debtors and another CJ Judgment lien from a lawsuit
CJ other (including a right to offset)
C) Check if this claim relates to a
community debt 0 8 3 0
Date debt was incurred 1/20/2004 Last 4 digits of account number —_ een
Add the dollar value of your entries in Column A on this page. Write that number here: 2971100

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

 

 

page tof i
Case 18-22053 Doc33 Filed 10/09/18 Page 14 of 30

Sebtor 4 HAROLD C. VINES Case number (if known)

First Name Middie Name Last Name

 

 

Additional Page
After listing any entries on this page, number them beginning with 2.3, followed
by 2.4, and so forth.

   
    
 

Amount of claim.
“Do not deduct the - lat St
value of collateral.

 

2.3

 

 

 

 

 

 

 

 

WFE/ FLOORING SOLUTIONS Describe the property that secures the claim: $20732.00 $ 3
i Creditors Name . ,
i PO.BOX 14517 FURNANCE/ROOFING
Number Street (
As of the date you file, the claim is: Check ail that apply.
DES MOINES TA 50306 =O Contingent
City State ZIP Code Untiquidated
: QO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
€) Debtor 1 onty CJ An agreement you made (such as mortgage or secured /
( Debtor 2 only car loan)
& Debtor 4 and Debtor 2 only O Statutory lien (such as tax lien, mechanic’s lien) |
(2 At teast one of the debtors and another (J Judgment tien from a lawsuit /
C] other (including a right to offset)
LJ Check if this claim relates to a
community debt
Date debt was incurred 10/13/2016 Last 4 digits of account number 6 7 7 8
2.4 | i 3000
f ONE MAIN FINANCIAL Describe the property that secures the claim: $. $ $

 

 

 

i Creditor's Name

14196 BALTIMORE AVE REY Voyote, Comer

Number Street
i As of the date you file, the claim is: Check ail that apply.
(Contingent . :

 

 

 

 

 

 

LAUREL MD __20707 Unliquidated
City State ZIP Code Q Disputed ;

2 i
Who owes the debt? Check one. Nature of lien. Check all that apply. :

 

& Debtor 4 only CI An agreement you made (such as mortgage or secured
(2 Debtor 2 only car loan)
2 Debtor 1 and Debtor 2 only CJ Statutory lien (such as tax lien, mechanic’s lien)
C) At teast one of the debtors and another (2 Judgment tien from a lawsuit i
(J Check if this claim relates to a C1 Other (including a right to offset)
community debt
Date debt was incurred Last 4 digits ofaccountnumber 4. 4 7 0
| Describe the property that secures the claim: $ $ 5

 

 

 

 

Creditor’s Name

 

 

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
im Contingent
City State ZIP Code (J unliquidated
7 Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
( Debtor 4 only (J An agreement you made (such as mortgage or secured
C3 Debtor 2 only car loan}
) Debtor 1 and Debtor 2 only LJ Statutory lien (such as tax lien, mechanic's lien}
C) At least one of the debtors and another CJ Judgment tien from a lawsuit
Cl other (including a right to offset}

(2 Check if this claim relates to a

 

community debt
Date debt was incurred Last 4 digits of account number :
on
Add the dollar value of your entries inColumn A on this page. Write that number here: ig 23,732.00
if this is the last page of your form, add the dollar value totais from all pages.
__.. Write that number here: a nutes es 5343.00

 

 

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 2
 

 

Case 18-22053 Doc33_ Filed 10/09/18 Page 15 of 30

Case number (i known)

Debtor 4 HAROLD C. VINES

 

First Name Middle Name

Additional Page

 

 

After listing any entries on this page, number them beginning with 2.3, followed

Last Name

 

 

 

 

 

 

 

 

 

 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘Do not deduct the.
by 2.4, and so forth. Value of collatera
Describe the property that secures the claim: $. $
Creditors Name ' ;
: } }
Number Street |
: i |
: As of the date you file, the claim is: Check all that apply.
QO Contingent
City State” ZIP Code 2 Untiquidated
am Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
2 Debtor 4 only Q An agreement you made (such as mortgage or secured
(2 Debtor 2 only car loan)
LJ Debtor 1 and Debtor 2 only CQ Statutory lien (such as tax lien, mechanic's lien)
{J} Atleast one of the debtors and another CJ Judgment lien from a lawsuit
©) Other (including a right to offset)
CI Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits ofaccountnumber
2.7 .
1 Describe the property that secures the claim: $. $
Creditor's Name
Number Street
As of the date you file, the claim is: Check all that apply.
a) Contingent
C} Unliquidated
City State ZIP Code Q Disputed
?
Who owes the debt? Check one. Nature of lien. Check all that apply.
O) Debtor 1 only An agreement you made (such as mortgage or secured
(2 Debtor 2 only car loan)
(2 Debtor 1 and Debtor 2 only (2 Statutory tien (such as tax lien, mechanic’s lien)
CL) Atleast one of the debtors and another Q Judgment lien from a lawsuit
Check if this claim relates to a Other (including a right to offset)
community debt
_ Date debt was incurred Last 4 digits ofaccountnumber_
|_| Describe the property that secures the claim: $ $
i Creditor’s Name
Number Street
i
As of the date you file, the claim is: Check all that apply.
QO Contingent
City State ZIP Code O21 unliquidated
Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
{J Debtor 1 only LJ An agreement you made (such as mortgage or secured
C3 Debtor 2 only car joan}
() Debtor 1 and Debtor 2 only CI Statutory tien (such as tax lien, mechanic's lien}
* (2 Atleast one of the debtors and another (J Judgment lien from a fawsuit
; CJ Other (including a right to offset;
| () Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number _
Add the dollar value of your entries in Column A on this page. Write that number here: |, 9 99
If this is the last page of your form, add the dollar value totals from ai! pages.
_... Write that number here: _ hve neon eeerernensena
Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 3 of 2

 

 
Case 18-22053

HAROLD _ C.

Debtor 1

VINES

 

First Name Middle Name

Additional Page

by 2.4, and so forth.

Last Name

Doc 33 Filed 10/09/18 Page 16 of 30

Case number (if known)

 

 

After listing any entries on this page, number them beginning with 2.3, followed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Creditors Name

 

 

 

Number Street

 

 

 

 

 

City State ZIP Code

 

Who owes the debt? Check one.

Debtor 1 only

Debtor 2 only

Debtor 1 and Debtor 2 only

At least one of the debtors and another

O oooo

Check if this claim relates to a
community debt

Date debt was incurred

Add the dollar value of your entries in Column A on this page. Write that number here:

As of the date you file, the claim is: Check all that apply.

LJ Contingent
C3 Unliquidated
Q Disputed

Nature of lien. Check all that apply.

C) An agreement you made (such as mortgage or secured

car loan)
Cl] Statutory lien (such as tax lien, mechanic's lien)
Q Judgment lien from a lawsuit
CQ Other (including a right to offset)

Last 4 digits of account number

If this is the last page of your form, add the dollar value totals from all pages.

_.... Write that number here:

Official Form 106D

     
 

0.00

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

l Describe the property that secures the claim: $. $ $

Creditors Name :
/

Number Street | i

As of the date you file, the claim is: Check all that apply. :

L) Contingent :

City State ZIP Code 2 unliquidated

QO Disputed

Who owes the debt? Check one. Nature of lien. Check all that apply.

CQ Debtor 1 only (3 An agreement you made (such as mortgage or secured

CJ Debtor 2 only car loan) :

CJ Debtor 1 and Debtor 2 only Cl Statutory lien (such as tax lien, mechanic’s lien)

() Atleast one of the debtors and another QJ Judgment tien from a lawsuit

UJ Other (including a right to offset) :

C1 Cheek if this claim relates to a

community debt :

_ Date debt was incurred Last 4 digits of account number ___ _

3.0 . :

I Describe the property that secures the claim: $ $ $ i

Creditors Name

Number Street i

As of the date you file, the claim is: Check all that apply.

CJ Contingent /

{) Unliquidated :

City State ZIP Code ©) Disputed :

> :

Who owes the debt? Check one. Nature of lien. Check all that apply. i

C) Debtor 4 only Q) An agreement you made (such as mortgage or secured

(2 Debtor 2 only car loan)

C Debtor 4 and Debtor 2 only LI Statutory lien (such as tax lien, mechanic’s lien)

UI Atleast one of the debtors and another C1 Judgment lien from a lawsuit

i eu: . inctudi i :

: C] Check if this claim relates to a CY Other (including a right to offset :

i community debt i

, Date debt was incurred Last 4 digits of accountnumber

|| Describe the property that secures the claim: $. $ $

page 4 of 1

 
 
 
  

 
 
  

 
 
 
 
 

 

Case 18-22053 Doc 33

i Tue Poca oF Cle

     
  

 

       

 

IHAROLD Cc. VINES
Debtor 1

First Name Middle Name Last Name
Debtor 2 PATRICIA H. VINES
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: BALTIMORE District ot __ MARYL

/¥- 22063 (State) (Check if this is an
amended filing

 

| Case number
¢ (if known)
£

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/45

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in aclaim. Also list executory contracts on Schedule

A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
Claims Secured by Property. lf more space is

creditors with partially secured claims that are listed in Schedule D: Creditors Who Ha
needed, copy the Part you need, fill it out, number the entries in the boxes on the left.

any additional pages, write your name and case number (if known). L

a List Ali of Your PRIORITY Unsecured Claims

Attach the Continuation Page to this page. On the top of

 

1. Do any creditors have priority unsecured claims against you?

CY No. Go to Part 2.
C) ves.

2. . List ail of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim: For
each claim listed, identify what type of claim it is. If a.claim has both priority and nonpriority amounts, list that claim here and show both priority. and
nonpriority amounts. As much as possible; list the claims in alphabetical order according to the creditor's namé. If you have more than two priority
unsecured ciaims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

  
  

 

 

 

 

 

 

 

 

 

 

 

 

_Nonpriority -
amount ee.
2.1
Last4digitsofaccountnumber SS. $ $
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q1 Contingent
; CX Unliquidated
Who incurred the debt? Check one. Q bisputed
{ Debtor 4 only
QC) Debtor 2 only Type of PRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only (2 Domestic support obligations
At least one of the debtors and another ( Taxes and certain other debts you owe the government
O) Check if this claim is for a community debt (J Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
CX No (other. Specify
: Q) Yes
p2 | Last4 digits ofaccountnumber $ 3 3
; Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code CX unliquidated
Who incurred the debt? Check one. I Disputed
i Debtor 1 only Type of PRIORITY unsecured claim:
C] Debtor 2 only ; oo
(2 Domestic support obligations
(X Debtor 1 and Debtor 2 only oO :
© At feast one of the debtors and another a Taxes and certain other debts you owe the government
o£ gar. . , Claims for death or personal injury while you were
C} Check if this claim is for a community debt intoxicated
is the claim subject to offset? QC) other. Specify
CX No
Schedule E/F: Creditors Who Have Unsecured Claims page 1 of _4

Official Form 106E/F

 
 

Debtor 1 IHAROLD C.

 

Case 18-22053 Doc 33 Filed 10/09/18 Page 18 of 30

Case number (if known)

 

First Name Middle Name Last Name

 

Part 1: | Your PRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 2.3, followed by 2.4; and so forth.

 

=

 

Priority Creditors Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

Q) Debtor 4 only

C} Debtor 2 only

C¥ Debtor 4 and Debtor 2 only

(J At least one of the debtors and another

CJ Check if this claim is for a community debt

is the claim subject to offset?

CX No
O ves

 

Last 4 digits of account number $ $ $

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
O} unliquidated
QO Disputed

Type of PRIORITY unsecured claim:

(2) Domestic support obligations
() Taxes and certain other debts you owe the government

Q Ciaims for death or personal injury while you were
intoxicated

(J other. Specify

 

 

 

Priority Creditors Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

© Debtor 4 only

(] Debtor 2 only

() Debtor 1 and Debtor 2 only

() At least one of the debtors and another

CJ Check if this claim is for a community debt

Is the claim subject to offset?

Ci No
LX Yes

 

Priority Creditor's Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

LI Debtor 4 only

CJ Debtor 2 only

CX Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

CJ Check if this claim is for a community debt

is the claim subject to offset?

CX No
Oyes

Official Form 106E/F

Last 4 digits ofaccount number $ $ $

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

J Contingent :
(1 unliquidated :
a] Disputed

Type of PRIORITY unsecured claim:

(J Domestic support obligations
QO) Taxes and certain other debts you owe the government

C) Claims for death or personal injury while you were
intoxicated

Cd other. Specify

 

Last 4 digits of account number 5 $ $

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
CX unliquidated
| Disputed

Type of PRIORITY unsecured claim:

) Domestic support obligations
CJ taxes and certain other debts you owe the government

{} Claims for death or personal injury while you were
intoxicated
Cl) other. Specity

 

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

page 1 of _4_

 
Debtor 1 IHAROLD

Case 18-22053 Doc33 Filed 10/09/18 Page 19 of 30
C. VINES

Case number (# known:

 

 

First Name Middle Name Last Name

 

| Part 2: | List All of Your NONPRIORITY Unsecured Claims

; 3. Do any creditors have nonpriority unsecured claims against you?
LA No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if'a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor hoids.a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

Last 4 digits of account number__

 

Nonpriority Creditors Name

When was the debt incurred?

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

LJ Debtor 4 only

C pebtor 2 only

£2 Debtor 1 and Debtor 2 only

J At least one of the debtors and another

C} Check if this claim is for a community debt

is the claim subject to offset?
OQ No
Cl ves

As of the date you file, the claim is: Check all that apply.

QO Contingent
Q Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

() student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

LY Debts to pension or profit-sharing plans, and other similar debts

QD other. Specify

 

 

 

 

Last 4 digits of account number —__

 

Nonpriority Creditor's Name

When was the debt incurred?

 

Number Street

As of the date you file, the claim is: Check all that apply.

 

City State ZIP Code

Who incurred the debt? Check one.
tl Debtor 4 only

2 Debtor 2 only

Q} Debtor 1 and Debtor 2 only

Qi Contingent
oj Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

 

 

 

 

 

 

 

C] At least one of the debtors and another Q) Student loans
eae o . Q) obtigations arising out of a separation agreement or divorce
} Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? 2 Debts to pension or profit-sharing plans, and other similar debts
: (J No LJ other. Specify
: QO Yes
ks a
Last 4 digits of account number _
f Nonpriority Creditors Name .
When was the debt incurred?
Number Street
oy Sue FB Cake As of the date you file, the claim is: Check all that apply.

Who incurred the debt? Check one.

(J Debtor 4 only

(J Debtor 2 only

L Debtor 1 and Debtor 2 only

CJ Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?
(2 No
UI} Yes

) Contingent
O) Untliquidated
C3 Disputed

Type of NONPRIORITY unsecured claim:

i} Student loans

QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Q Debis to pension or profit-sharing plans, and other similar debts
C) other. Specify

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

page 2 of 4°
Case 18-22053 Doc33_ Filed 10/09/18 Page 20 of 30

Debtor 4 IHAROLD  C. VINES

 

First Name Middle Name Last Name

Case number (i known).

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.5, followed by. 4.6, and so forth.

 

 

 

 

 

 

 

Last 4 digits of account number

 

 

 

 

 

 

 

 

 

 

 

Nonpriority Creditors Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

L} Debtor 1 only

(2 Debtor 2 only

C2 Debtor 4 and Debtor 2 only

C) At least one of the debtors and another

U3 Check if this claim is for a community debt

ts the claim subject to offset?

C] No
LJ Yes

Last 4 digits of account number ___

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q Untiquidated
Disputed

Type of NONPRIORITY unsecured claim:

LJ Student loans

) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

L) Debts to pension or profit-sharing plans, and other similar debts
QO) other. Specify.

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

oe $
Nonpriority Creditors Name
When was the debt incurred?
Numbi Street :
umber ree As of the date you file, the claim is: Check all that apply. ;
City State ZIP Code LW Contingent
QJ unliquidated
i 2?
Who incurred the debt? Check one. O) bisputed
(J Debtor 4 only
CI Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only © Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not report as priority claims 7
O bdebis to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Cl otner. Specify
CO} No
LI Yes
L_| Last 4 digits of account number ____ _ $
Nonpriority Creditor’s Name
When was the debt incurred?
Numb Street i
umber ree As of the date you file, the claim is: Check all that apply. :
City State ZIP Code (Q Contingent :
; CL Untiquidated ;
Who incurred the debt? Check one. Q disputed
L Debtor 4 only
CQ) Debtor 2 only Type of NONPRIORITY unsecured claim: :
5 Debtor 1 and Debior 2 only 2 student loans
At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
CJ Check if this claim is for a community debt you did not report as priority claims .
QO) debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? Q) other. Specify
CI No
CI Yes
|_| s

page 2 of 4.
Debtor 1

Ea Add the Amounts for Each Type of Unsecured Claim

THAROLD  C.

 

First Name Middle Name Last Name

Case 18-22053 Doc33_ Filed 10/09/
VINES

18 Page 21 of 30

Case number (if known)

 

 

 

: 6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

- Total claims
from Part.1

Total claims
from Part 2

Official Form 106E/F

6a.

6b.

6c.

6d.

6e.

Sh.

Gi.

Domestic support obligations

Taxes and certain other debts you owe the
government

Claims for death or personal injury while you were
intoxicated

Other. Add ail other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

. Student loans

. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

6a.

6b.

6c.

6d.

6e.

6f.

6g.

6h.

Gi.

Gj.

 

 

 

 

 

 

Total claim
$ 0.00
$ 0.00
$ 0.00
+5 0.00
0.00
$
Total claim
0.00
$
$ 0.00
0.00
$
0.00
+s
0.00
$

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

page 4 of _4°
Case 18-22053 Doc33 Filed 10/09/18 Page 22 of 30

STR RUlCHeT ee Oh ulnan Tel merce

 

 

 

Debtor IHAROLD C. VINES
First Name Middle Name Last Name
Debtor 2 PATRICIA H. VINES
(Spouse If filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: BALTIMORE District of MARYLAND

Case number \ % - dho 5% (State)

1 known) (J Check if this is an
i amended filing

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 412/45

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known}.

 

 

1. Do you have any executory contracts or unexpired leases?
QI No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
{J Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

 

Person of company with whom you have the contract or lease State what the contract or lease is for
2.1
_ Name

Number Street

 

 

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

eee SHY, . State ZIP Code
2.4:

 

Name

 

Number Street

 

cae Yo saerannnmcnvanninnnnn ERE, AIP CODE ue
25

 

 

 

" Name

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page tof___

 
Debtor 1

Case 18-22053 Doc33 Filed 10/09/18 Page 23 of 30

{HAROLD C.

VINES

Case number (i known),

 

First Name Middle Name

Last Name

F | Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease

What the contract or lease is for

 

 

 

   

 

 

 

 

an

Name

Number Street

City State ZIP Code
12.

Name

Number Street

 

 

 

 

 

ZIP Code

   

 

Name

 

Number

_ Street

 

City

State

ZIP Code

 

 

 

 

 

Name

 

Number

Street

 

City

 

State

ZIP Code

 

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

ly.

State

ZIP Code ~ oe

 

Official Form 106G

 

 

Schedule G: Executory Contracts and Unexpired Leases

page. of

 
Case 18-22053 Doc33_ Filed 10/09/18

Fill in this information to identify your case: eek nen

 

 

 

Debtor 4 1HAROLD Cc. VINES

First Name Middie Name Last Name
Debtor 2 PATRICIA H. VINES
(Spouse, if filing) First Name Middie Name Last Name

ALTIM!
United States Bankruptcy Court for the: B ORE District of MARYLAND
— (State)

Case number | 4 . VAG ’ %
(if known)

 

 

Official Form 106H
Schedule H: Your Codebtors

 

Page 24 of 30

CJ Check if this is an
amended filing

12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and

case number (if known). Answer every question.

14. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

a No
C} Yes

| 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include

Arizona, California, \daho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington,
LI No. Go to line 3.
Ll Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

i] No

and Wisconsin.)

LJ Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person

shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make

sure you have listed the creditor on

Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,

Schedule E/F. or Schedule G to fill out Column 2.

Column 1: Your codebtor

 

3.1

 

 

 

 

Name

 

Number Street

 

CI cern arene eae ei

 

nw wmerZlP Code

Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

(2 Schedule D, line
QC) Schedule E/F, line
[) Schedule G, tine

 

3.2

 

 

 

 

Name

 

Number Street

 

__ Sity, voor ns vonnnne vi teenatigeene te amen ATG ec eennnemnmn naw on EP COME

 

3.3

 

 

 

 

Name

 

Number Street

 

EH cca annne woneinetnnvinrnrannen renege menace SME oe cern CODE see

 

Official Form 106H Schedule H: Your Codebtors

(J Schedule D, line
lL) Schedule E/F, line
O) Schedule G, line

 

CJ Schedule D, line
C] Schedule E/F, line
(J Schedule G, line

 

page iof__

 
Case 18-22053 Doc33_ Filed 10/09/18 Page 25 of 30

 

 

 

Debtor 1 Case number (if known),
First Name Middle Name Last Name
| Page to List More Codebtors
Column 7: Your codebtor Column.2; The creditor to whom you owe the debt

Check all schedules that apply:

UL) Schedule D. tine
( Schedule E/F, line
(2) Schedule G, line

 

Name

 

Number Street

 

RY eee ann ite nit Ee senna nnn rE CONE enamel

 

 

 

 

 

 

 

 

3.
LJ Schedule D, line
Name ~—
LJ Schedule E/F, line
Number Suesr €) Schedule G, line
RY ccna ers eeratnnneene ne SEALE a coveted Code cvcrtnctanvnnen ttn nen enti tnanei
(2 Schedule D, line
: Name
C) Schedule E/F, line
Number Sheet QO) Schedule G, line
City ; State ZIP Code

 

 

 

 

3.
P| L) Schedule D, line

 

 

Name
2 Schedule E/F, line
Number Sireei C} Schedule G, line
oY — cen State on vevenne ween BlP Code eee

 

 

UI Schedule D, line
() Schedule E/F, line
() Schedule G, line

 

Name

 

Number Street

 

CRY cnn ese nc angen EME pan ns el Ode

 

FS (J Schedule D, line

: Name

(2 Schedule E/F, line
{} Schedule G, line

 

Number Street

 

City, se ne — StI cccemimmnnnnnene enn COME

 

P| (3 Schedule D, line
Name
{2 Schedule E/F, line
C] Schedule G, line

 

 

Number Street

 

NY ccna nae nemninniatmcncrmceesnen eee meter RG ge punepitesnnn nl Code.

 

 

QO) Schedule D, line

 

 

Name

Q) Schedule E/F, line
Number Street ) Schedule G, line
City State ZIP Code

 

Official Form 106H Schedule H: Your Codebtors page oof
Case 18-22053 Doc33 Filed 10/09/18 Page 26 of 30

URGR a cieicn eens Cutie ltteer es

 

 

 

 

 

 

Debtor 4 THAROLD Cc, VINES
First Name Middle Name Last Name
Debtor 2 PATRICIA. H. VINES
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: BALTIMORE | District of MARYLAND
fh ~ (Siate}
Case number {BS - 230 6? Check if this is:
nown
An amended filing
LYA supplement showing postpetition chapter 13
income as of the following date:
Official Form 1061 MMT DDT WWW
Schedule I: Your Income 42/45

 

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
lf you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

 

1. Fill in your employment

 

 

 

 

 

 

 

information. Debtor.1 Debtor 2 or non-filing spouse
if you have more than one job,
attach a separate page with
information about additional Employment status CJ Employed C Employed
employers. a Not employed Pa Not employed
Include part-time, seasonal, or
self-employed work.
. . Occupation
Occupation may include student
or homemaker, if it applies.
Employer's name
Employer’s address
Number Street Number Street
City State ZIP Code City State ZIP Code

How long employed there?

 

Give Details About Monthly income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

{f you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ $
3. Estimate and list monthly overtime pay. : 3. +3 + $
: 4. Calculate gross income. Add line 2 + line 3. 4. | ¢9.00 $ 0.00

 

 

 

 

 

Official Form 106! Schedule |: Your Income page 1
Case 18-22053 Doc33 Filed 10/09/18 Page 27 of 30

 

IHAROLD CC. VINES
Debtor 4
First Name Middle Name Last Name
Copy line 4 Were oo. ceccccccccecessseessssssaseseenssesseestecsssesascenssesessesnesvsseeniatens >4.

'§, List all payroll deductions:

 

5a. Tax, Medicare, and Social Security deductions 5a.
5b. Mandatory contributions for retirement plans 5b.
5c. Voluntary contributions for retirement plans 5c.
5d. Required repayments of retirement fund loans 5d.
Se. Insurance 5e.
5f. Domestic support obligations Sf.
5g. Union dues 5g.
5h. Other deductions. Specify: 5h.
6. Add the payroll deductions. Add fines 5a + 5b + 5c + 5d+ 5e+5f+5g+5h. 6.
: 7. Caiculate total monthly take-home pay. Subtract line 6 from line 4. 7.
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a.
8b. Interest and dividends 8b.
8c. Family support payments that you, a non-filing spouse, or a dependent

8d.
8e.

8F.

regularly receive
include alimony, spousal support, child support, maintenance, divorce

settlement, and property settlement. 8c.
Unemployment compensation 8d.
Social Security 8e,

Other government assistance that you regularly receive

include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.

 

 

Specify: 8f.
8g. Pension or retirement income 8g.
8h. Other monthly income. Specify: 8h.

9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9.

40. Calculate monthly income. Add line 7 + line 9.
Add the eniries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10.

11. State all other regular contributions to the expenses that you list in Schedule J.

Case number (i known)

For Debtor 2 or

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify:

 

12, Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies

13.Do you expect an increase or decrease within the year after you file this form?

gq)
C)

No.

 

 

 

For Debtor 1
. : _non-filing spouse
$ 0.00 $ 0.00
$ $.
$. 3
$ $
$ $
$ $
$. $
$ $
+$ +$
$ 0.00 $ 0.00
$ 0.00 $ 0.00
$. $
$. $
$. $
$. $
g 1,614.00 g 1,453.00
$ $.
$ 1,817.00 $ 1,791.00
+$ +$
$ 3,431.00 $ 3,244.00
$ 3,431.00 + $ 3,244.00 s 6,675.00
11.+ §
6,675.00
12. £6
Combined

monthly income

 

 

Yes. Explain:

 

Official Form 106! Schedule |: Your Income

 

page 2

 

 

 
Case 18-22053 Doc33 Filed 10/09/18 Page 28 of 30

Fill in this information to identify your case:

 

 

 

IHAROLD C. VINES i

Debtor 1 spare:

ener First Name Middle Name Last Name Check if this is!
PATRICIA H. VINES

Debtor 2 .

(Spouse, if filing) First Name Middle Name Last Name Q) An amended filing

MARYLAND QA supplement showing postpetition chapter 13
expenses as of the following date:

United States Bankruptcy Court for the: BALTIMORE

Case number iv - Joo 53

(tf known)

District of
(State)

MM / DD/ YYYY

 

Official Form 106J
Schedule J: Your Expenses 12115

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Describe Your Househoid

4. Is this a joint case?

 

tel No. Go to fine 2.
(4 Yes. Does Debtor 2 live in a separate household?
No
CJ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

2. Do you have dependents? BI No
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and ( Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?

 

 

Debtor 2. each dependent... ee O
Do not state the dependents’ 5 No
names. Yes

Q No
C} Yes

UI No
OQ Yes

LJ No
C] Yes

No
_U ves

 

 

 

 

 

3. Do your expenses include 2 No
expenses of people other than QO
__ yourself and your dependents?! Yes _

aoe Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule |: Your Income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments and 1,245.00
any rent for the ground or lot. 4. $

If not included in line 4:

4a. Real estate taxes 4a. $
4b. Property, homeowner's, or renter’s insurance 4b. $.
4c. Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowner's association or condominium dues Ad. %.

Official Form 106J Schedule J: Your Expenses page 1
 

 

Case 18-22053 Doc33 Filed 10/09/18 Page 29 of 30

Debtor 1

 

First Name Middle Name Last Name

24. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

No
OQ} Yes. — Explain here:

IHAROLD C. VINES Case number (ir known)

 

21.

22a.

22b,

22c¢.

23a.

23b.

23¢.

|g 4,663.00

$
|g 4,663.00

$ 6,675.00

— 3 4,663.00

 

g 2,012.00

 

 

 

Official Form 106J Schedule J: Your Expenses

page 3

 
Case 18-22053 Doc33_ Filed 10/09/18 Page 30 of 30

"Fill in this information to identify your case:

Debtor 4 HAROLD C.

VINES

 

First Name Middle Name

Debtor 2 PATRICIA H.
(Spouse, if filing) First Name Middle Name

United States Bankruptcy Court for the: BALTIMORE

Case number f 6 - Lo SB

Last Name

VINES

Last Name

District of _ MARYLA
(State)

 

{If known)

 

CJ Check if this is an

 

Official Form 106Dec
Declaration About an

 

amended filing

Individual Debtor’s Schedules 42118

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

| Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

CQ No

(Yes. Name of person DAVID H. WHYE

. Attach Bankruptcy Petition Preparer’s Notice, Declaration, and

 

Under penalty of perjury, | declare that | have
that they are true and correct.

x ‘hone@h & Vinew

Signature (Official Form 119).

read the summary and schedules filed with this declaration and

f ~
X  oso018 Meeiw Ht Les

 

 

Signature of Debtor 1

‘ 09/10/2018
MM/- DD 7 YYYY

Official Form 106Dec

Signature of Debtor 2

09/10/2018
MM/ DD 7 YYYY

Declaration About an Individual Debtor’s Schedules

 
